101 U.S. 836 (____)
RAILROAD COMPANY
v.
TURRILL.
Supreme Court of United States.

Mr. Enoch Totten and Mr. George Payson for the appellants.
The court declined hearing Mr. Francis H. Kales for the appellee.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
When this case was here before (94 U.S. 695), we affirmed the decree then appealed from "with costs and interest until paid at the same rate per annum that similar decrees bear in the courts of the State of Illinois." In this way we established the validity of the patent sued on, and directed the court below to proceed with the collection of its money decree, with such interest as similar decrees bear in the State. By "similar" we meant decrees for the payment of money, and not decrees in patent suits, for of such suits the State courts have no jurisdiction.
The courts of Illinois have uniformly held that money decrees carry interest at the rate of six per cent per annum, the statutory rate for judgments. For this reason it was right for the Circuit Court, when our mandate went down, to order that the decree affirmed be executed by the collection of the money found to be due, and interest, which, under the established rule in the State, will be at six per cent.
Decree affirmed.